Citation Nr: 0309968	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-46 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with arthritis. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied an evaluation in excess of 40 percent 
for the veteran's lumbar spine disability.  This case was 
previously remanded by the Board in October 1997 for 
additional development which was completed by the RO.  


REMAND

The veteran perfected this appeal by submitting a timely VA 
Form 9 Substantive Appeal in September 1996.  At that time he 
did not request a personal hearing.  Since that time, a 
considerable amount of medical records have been collected, 
which document treatment for a number of disabilities.  

Following the RO's issuance of a January 2001 Supplemental 
Statement of the Case (SSOC), the veteran submitted another 
VA Form 9 the same month, disagreeing with the assigned 
evaluation.  The veteran requested a Travel Board hearing.  
The RO adjudicated other claims for VA benefits and issued 
two more SSOCs on the issue on appeal in December 2001 and 
October 2002; however, there is no indication that action was 
taken to schedule the veteran for his requested Travel Board 
hearing.  There is no VA Form 8 Certification of Appeal on 
file.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for another 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




